NUMBER 13-22-00376-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


                   IN RE BERRY CONTRACTING, LP D/B/A
                      BAY LTD. AND JUAN HERNANDEZ


                       On Petition for Writ of Mandamus.


                                       ORDER

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      By petition for writ of mandamus, relators Berry Contracting, LP d/b/a Bay Ltd. and

Juan Hernandez seek to set aside a July 28, 2022 order concluding that relators “have

failed to prove the affirmative defense of exclusive remedy” in a case concerning workers’

compensation. See TEX. LAB. CODE ANN. § 408.001(a). By previous order, this Court

ordered the trial court proceedings to be stayed and requested that the real parties in

interest, Gernal Mann and Jennifer Mann, file a response to the petition for writ of

mandamus. See TEX. R. APP. P. 52.2, 52.4, 52.8, 52.10(b). Currently before the Court is
the parties’ “Joint Motion to Abate Mandamus Proceeding.” According to the joint motion,

the parties have entered into settlement discussions, and they request that we maintain

the status quo by retaining the stay of all trial court proceedings and abating this original

proceeding until September 15, 2022, to allow the parties time to discuss and finalize

settlement negotiations.

       The Court, having examined and fully considered the joint motion to abate

mandamus proceeding, is of the opinion that it should be granted. Accordingly, we abate

this original proceeding, and all deadlines therein, until further order of the Court. On or

before September 15, 2022, the relators shall inform the Court whether: (1) the parties

need additional time for negotiations; or (2) the matter should be reinstated and

considered on the merits or should be reinstated and dismissed.


                                                                PER CURIAM

Delivered and filed on the
23rd day of August, 2022.




                                             2